Exhibit 10.1

EXECUTION VERSION

TAX SHARING AGREEMENT

by and between

Remainco

and

Spinco

Dated as of

June 8, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

Tax Sharing Agreement

     3   

Recitals

     3   

1. Definitional provisions

     3   

2. Sole tax sharing agreement

     12   

3. Preparation and filing of tax returns; payment of taxes

     13   

4. Indemnification for income taxes and other taxes

     17   

5. Spin-off related matters

     19   

6. Tax contests

     23   

7. Apportionment of tax attributes; carrybacks

     26   

8. Cooperation and exchange of information

     27   

9. Resolution of disputes

     28   

10. Payments

     28   

11. Notices

     29   

12. Designation of affiliate

     29   

13. Miscellaneous

     30   

Appendix A

     33   



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

This TAX SHARING AGREEMENT (this “Agreement”), dated as of June 8, 2015, is made
by and between Babcock & Wilcox Company, a Delaware corporation (“Remainco”),
and Babcock & Wilcox Enterprises, Inc., a Delaware corporation (“Spinco”), a
wholly owned subsidiary of Remainco. Remainco and Spinco are sometimes referred
to herein individually as a “Party”, and collectively as the “Parties.”

RECITALS

WHEREAS, the Board of Directors of Remainco has determined that it is
appropriate and in the best interest of Remainco and its shareholders to effect
a reorganization and spin-off (the “Separation”) to separate the Spinco Group
(as defined below);

WHEREAS, Remainco and Spinco have entered into a Master Separation Agreement
(the “Separation Agreement”) providing for the separation of the Spinco Group
from the Remainco Group;

WHEREAS, pursuant to the terms of the Separation Agreement, the Parties will
take, or cause to be taken, actions (including the transfer of Assets and the
assumption of Liabilities) necessary to effect the Separation;

WHEREAS, for U.S. federal income tax purposes, it is intended that the
transactions necessary to effect the Separation shall qualify as tax-free
transactions under Sections 355(a), 368(a)(1)(D) and/or 351 of the Code (as
defined below);

WHEREAS, pursuant to the tax laws of various jurisdictions, the Affiliated Group
(as defined below) of which Remainco is the common parent files certain tax
returns on a consolidated, combined, unitary or other group basis;

WHEREAS, the Parties hereto wish to provide for the payment of Income Taxes (as
defined below) and Other Taxes (as defined below) and entitlement to refunds
thereof, allocate responsibility and provide for cooperation in connection with
the filing of returns in respect of Income Taxes and Other Taxes, and provide
for certain other matters relating to Income Taxes and Other Taxes.

NOW, THEREFORE, in consideration of the premises and the representations,
covenants and agreements herein contained and intending to be legally bound
hereby, Remainco and Spinco hereby agree as follows:

1. Definitional Provisions.

(a) Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned to them in the Separation Agreement. For
purposes of this Agreement, the following terms shall have the meanings set
forth below:

“Actually Realized” or “Actually Realizes” shall mean, for purposes of
determining the timing of the incurrence of or reduction in any Spin-Off Tax
Liability, Income Tax Liability or Other Tax Liability or the realization of a
Refund (or any related Income Tax or Other Tax cost or benefit), whether by
receipt or as a credit or other offset to Taxes payable, by a Person in respect
of any payment, transaction, occurrence or event, the time at which the amount
of Income Taxes or Other Taxes paid by such Person is increased above (or
reduced below) the amount of Income Taxes or Other Taxes that such Person would
have been required to pay but for such payment, transaction, occurrence or
event, or in the case of a Refund the time at which the Refund is actually
received.

 

3



--------------------------------------------------------------------------------

“Affiliated Group” shall mean an affiliated group of corporations within the
meaning of Code Section 1504(a).

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions located in the state of New York are authorized or
obligated by law or executive order to close.

“Carryback” shall mean the carryback of a Tax Attribute (including a net
operating loss, a net capital loss or a tax credit) from a Post-Distribution
Taxable Period to a Pre-Distribution Taxable Period.

“Code” shall mean the Internal Revenue Code of 1986.

“Combined Return” shall mean a consolidated, combined or unitary Income Tax
Return or Other Tax Return that actually includes, by election or otherwise, one
or more members of the Remainco Group and one or more members of the Spinco
Group.

“Distribution Date” shall mean the date on which the External Spin-Off is
completed.

“Distribution-Related Proceeding” shall mean any Proceeding in which the IRS,
another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status of any of the
Spin-Off-Related Transactions.

“Equity Securities” shall mean any stock or other securities treated as equity
for tax purposes, options, warrants, rights, convertible debt, or any other
instrument or security that affords any Person the right, whether conditional or
otherwise, to acquire stock or to be paid an amount determined by reference to
the value of stock.

“External Spin-Off” shall mean the distribution of Spinco stock by Remainco to
its shareholders.

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

 

4



--------------------------------------------------------------------------------

“Final Determination” (and the correlative term, “Finally Determined”) shall
mean the final resolution of liability for any Income Tax or Other Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(a) by IRS Form 870, 870-PT or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of a state, local, or foreign taxing jurisdiction, except that a
Form 870, 870-PT or 870-AD or comparable form shall not constitute a Final
Determination to the extent that it reserves (whether by its terms or by
operation of law) the right of the taxpayer to file a claim for Refund or the
right of the Tax Authority to assert a further deficiency in respect of such
issue or adjustment or for such taxable period (as the case may be); (b) by a
decision, judgment, decree, or other order by a court of competent jurisdiction,
which has become final and nonappealable; (c) by a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the laws of a state, local, or foreign taxing jurisdiction;
(d) by any allowance of a Refund or credit in respect of an overpayment of
Income Tax or Other Tax, but only after the expiration of all periods during
which such Refund may be recovered (including by way of offset) by the
jurisdiction imposing such Income Tax or Other Tax; or (e) by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the parties.

“Identifiable Cause” shall mean a breach of the representations in Section 5(a)
or occurrence of any of the events or actions described in the covenants in
Section 5(b), in each case read as applying to both Remainco and Spinco, that
results in the Spin-Off-Related Transactions failing to qualify for Tax-Free
Status; or similar actions that resulted in the incurrence of Prior Spin-Off Tax
Liabilities.

Income Tax” (a) shall mean (i) any federal, state, local or foreign tax, charge,
fee, impost, levy or other assessment that is based upon, measured by, or
calculated with respect to (A) net income or profits (including, but not limited
to, any capital gains, gross receipts, or minimum tax, and any tax on items of
tax preference, but not including sales, use, value added, real property gains,
real or personal property, transfer or similar taxes), (B) multiple bases
(including, but not limited to, corporate franchise, doing business or
occupation taxes), if one or more of the bases upon which such tax may be based,
by which it may be measured, or with respect to which it may be calculated is
described in clause (a)(i)(A) of this definition, or (C) any net worth,
franchise or similar tax, in each case together with (ii) any interest and any
penalties, fines, additions to tax or additional amounts imposed by any Tax
Authority with respect thereto and (b) shall include any transferee, successor
or joint or several liability imposed by law or contract in respect of any
amount described in clause (a) of this definition.

 

5



--------------------------------------------------------------------------------

“Income Tax Benefit” shall mean, with respect to the effect of any Carryback on
the Income Tax Liability of a Filing Party or the Filing Party’s Group for any
taxable period, the excess of (a) the hypothetical Income Tax Liability of
Filing Party or the Filing Party’s Group for such taxable period, calculated as
if such Carryback had not been utilized but with all other facts unchanged over
(b) the actual Income Tax Liability of the Filing Party or the Filing Party’s
Group for such taxable period, calculated taking into account such Carryback
(and treating a Refund as a negative Income Tax Liability, for purposes of such
calculation).

“Income Tax Liabilities” shall mean all liabilities for Income Taxes.

“Income Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Income Taxes.

“Indemnified Party” shall mean any Person seeking indemnification pursuant to
the provisions of this Agreement.

“Indemnifying Party” shall mean any party hereto from which any Indemnified
Party is seeking indemnification pursuant to the provisions of this Agreement.

“Internal Spin-Off” shall mean a distribution of the stock of one member of the
Remainco Group (including, for this purpose, the Spinco Group) by another member
prior to the External Distribution in order to effect the Separation.

“IRS” shall mean the Internal Revenue Service of the United States.

“Losses” shall mean any and all losses, liabilities, claims, damages,
obligations, payments, costs and expenses, matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown
(including the costs and expenses of any and all actions, threatened actions,
demands, assessments, judgments, settlements and compromises relating thereto
and attorneys’ fees and any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any such actions or threatened
actions).

“Other Tax Liabilities” shall mean all liabilities for Other Taxes.

“Other Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Other Taxes.

“Other Taxes” shall mean all Taxes other than Income Taxes, whenever created or
imposed, and whether of the United States of America or elsewhere, and whether
imposed by a local, municipal, governmental, state, federation or other body,
and without limiting

 

6



--------------------------------------------------------------------------------

the generality of the foregoing, shall include superfund, sales, use, ad
valorem, value added, occupancy, transfer, recording, withholding, payroll,
employment, excise, occupation, premium or property taxes (in each case,
together with any related interest, penalties and additions to tax, or
additional amounts imposed by any Tax Authority thereon).

“Payroll Taxes” shall mean any Taxes imposed by any Tax Authority on an employer
in connection with the payment or provision of salaries or benefits and other
remuneration to employees or directors, including income tax withholding, social
security, unemployment taxes, and premiums for workers’ compensation.

“Permitted Transaction” shall mean any transaction that satisfies the
requirements of Section 5(c).

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, association, joint stock company, trust,
unincorporated organization or similar entity or a governmental authority or any
department or agency or other unit thereof.

“Post-Distribution Taxable Period” shall mean a taxable period that begins after
the Distribution Date.

“Pre-Distribution Taxable Period” shall mean a taxable period that ends on or
before or that includes the Distribution Date. For the avoidance of doubt, a
Pre-Distribution Taxable Period includes a Straddle Period.

“Prior Spin-Off Tax Liabilities” shall mean any Income Tax Liabilities of
Remainco or its affiliates attributable to the failure of the spin-off of The
Babcock & Wilcox Company by McDermott International, Inc. in 2010, and the
related transactions undertaken in connection therewith, to quality as tax-free
transactions.

“Proceeding” shall mean any audit or other examination, or judicial or
administrative proceeding relating to liability for, or Refunds or adjustments
with respect to, Income Taxes or Other Taxes.

“Refund” shall mean any refund of Income Taxes or Other Taxes, including any
reduction in Income Tax Liabilities or Other Tax Liabilities by means of a
credit, offset or otherwise.

“Remainco” shall have the meaning set forth in the first paragraph of this
Agreement.

“Remainco Adjustment” shall mean an adjustment of any item of income, gain,
loss, deduction, credit or other Tax item attributable to any member of the
Remainco Group (including, in the case of any state or local consolidated,
combined or unitary income or franchise taxes, a change in one or more
apportionment factors of members of the Remainco Group) pursuant to a Final
Determination for a Pre-Distribution Taxable Period.

 

7



--------------------------------------------------------------------------------

“Remainco Business” shall mean each trade or business that is actively conducted
(within the meaning of Section 355(b) of the Code) by Remainco or any other
member of the Remainco Group immediately after the Spin-Off and that is relied
upon in the Tax Opinion Documents to satisfy the requirements of Section 355(b)
with respect to the Spin-Offs.

“Remainco Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code) of which Remainco is the
common parent (and any predecessor or successor to such affiliated group).

“Remainco Employee” shall mean, with respect to any particular Payroll Tax
Return of any member of the Remainco Group and the Payroll Taxes required to be
withheld or paid in connection with such Return, an employee who is required to
be included in such Payroll Tax Return.

“Remainco Group” shall mean (a) Remainco and each Person that is a direct or
indirect Subsidiary of Remainco (including any Subsidiary of Remainco that is
disregarded for U.S. federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) immediately after the External Spin-Off, (b) any
corporation (or other Person) that shall have merged or liquidated into Remainco
or any such Subsidiary and (c) any predecessor or successor to any Person
otherwise described in this definition.

“Remainco Separate Return” shall mean any Income Tax Return or Other Tax Return
required to be filed by any member of the Remainco Group (including any
consolidated, combined or unitary return) that does not include any member of
the Spinco Group.

“Representative” shall mean with respect to a Person, such Person’s officers,
directors, employees and other authorized agents.

“Restriction Period” shall mean the period beginning on the Distribution Date
and ending on the day after the second anniversary of the Distribution Date.

“Separation Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Spinco” shall have the meaning set forth in the recitals to this Agreement.

“Spinco Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction, credit or other Tax item attributable to any member of the Spinco
Group (including, in the case of any state or local consolidated, combined or
unitary income or franchise taxes, a change in one or more apportionment factors
of members of the Spinco Group) pursuant to a Final Determination for a
Pre-Distribution Taxable Period.

 

8



--------------------------------------------------------------------------------

“Spinco Business” shall mean each trade or business that is actively conducted
(within the meaning of Section 355(b) of the Code) by Spinco or any other member
of the Spinco Group immediately after the Spin-Off and that is relied upon in
the Tax Opinion Documents to satisfy the requirements of Section 355(b) with
respect to the Spin-offs.

“Spinco Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code) of which Spinco is the
common parent, determined immediately after the Spin-Off (and any predecessor or
successor to such affiliated group other than the Remainco Consolidated Group).

“Spinco Employee” shall mean, with respect to any particular Payroll Tax Return
of any member of the Spinco Group and the Payroll Taxes required to be withheld
or paid in connection with such Return, an employee who is required to be
included in such Payroll Tax Return.

“Spinco Group” shall mean (a) Spinco and each Person that is a direct or
indirect Subsidiary of Spinco (including any subsidiary that is disregarded for
U.S. federal Income Tax purposes (or for purposes of any state, local, or
foreign tax law)) immediately after the Spin-Offs, (b) any corporation (or other
Person) that shall have merged or liquidated into Spinco or any such Subsidiary
and (c) any predecessor or successor to any Person otherwise described in this
definition.

“Spinco Separate Return” shall mean any Income Tax Return or Other Tax Return
required to be filed by any member of the Spinco Group (including any
consolidated, combined or unitary return) that does not include any member of
the Remainco Group, including any U.S. consolidated federal Income Tax Returns
of the Spinco Consolidated Group required to be filed with respect to a
Post-Distribution Taxable Period.

“Spin-Offs” shall mean the External and Internal Spin-offs.

“Spin-Off-Related Losses” shall mean:

(a) the Spin-Off Tax Liabilities,

(b) all accounting, legal and other professional fees, and court costs incurred
in connection with such Spin-Off Tax Liabilities, and

(c) all costs, expenses, damages and other Losses associated with stockholder
litigation or controversies and any amount payable by Remainco or Spinco or
their respective Affiliates in respect of the liability of shareholders, whether
paid to shareholders or to the IRS or any other Tax Authority in each case,
resulting from the failure of any of the Spin-Off-Related Transactions to
qualify for Tax-Free Status.

 

9



--------------------------------------------------------------------------------

“Spin-Off-Related Transactions” shall mean the Spin-Offs and other transactions
carried out to effect the Separation that are intended to have Tax Free status.

“Spin-Off Tax Liabilities” shall mean, with respect to any Taxing Jurisdiction,
the sum of (a) any increase in Income Tax Liability or Other Tax Liability (or
reduction in a Refund) incurred as a result of any corporate-level gain or
income recognized with respect to the failure of any of the Spin-Off-Related
Transactions to qualify for Tax-Free Status under the Income Tax laws of such
Taxing Jurisdiction pursuant to any Final Determination, (b) interest on such
amounts imposed with respect to such Tax Liability, and (c) any penalties
actually paid to such Taxing Jurisdiction that would not have been paid but for
the failure of any of the Spin-Off-Related Transactions to qualify for Tax-Free
Status in such Taxing Jurisdiction.

“Straddle Period” shall mean any taxable period that begins on or before and
ends after the Distribution Date.

“Tax” shall mean all Income Taxes and Other Taxes.

“Tax Attribute” shall mean a net operating loss, net capital loss, overall
domestic loss, overall foreign loss, investment credit, minimum tax credit,
general business credit, foreign tax credit, excess charitable contribution or
other similar item under U.S. federal Income Tax laws or comparable provisions
of foreign, state or local tax law.

“Tax Authority” shall mean a governmental authority (foreign or domestic) or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including the IRS).

“Tax Benefit” shall have the meaning set forth in Section 4(d) of this
Agreement.

“Tax Counsel” shall mean tax counsel of recognized national standing that is
acceptable to Remainco.

“Tax Dispute” shall have the meaning set forth in Section 10 of this Agreement.

“Tax Dispute Arbitrator” shall have the meaning set forth in Section 10 of this
Agreement.

 

10



--------------------------------------------------------------------------------

“Tax-Free Status” shall mean the qualification of each of the Spin-Off-Related
Transactions as a transaction in which Remainco, the other members of the
Remainco Group, Spinco, and the other members of the Spinco Group recognize no
income or gain other than intercompany items taken into account pursuant to the
Treasury Regulations promulgated pursuant to Section 1502 of the Code.

“Tax Opinion” shall mean the tax opinion issued by Tax Counsel in connection
with the Spin-Off-Related Transactions.

“Tax Opinion Documents” shall mean the Tax Opinion and the information and
representations provided by, or on behalf of, Remainco or Spinco to Tax Counsel
in connection therewith.

“Tax Returns” shall mean all Income Tax Returns and Other Tax Returns.

“Taxing Jurisdiction” shall mean the United States and every other government or
governmental unit having jurisdiction to tax Remainco or Spinco or any of their
respective Affiliates.

“Underpayment Rate” shall mean the annual rate of interest described in
Section 6621(c) of the Code for large corporate underpayments of Income Tax (or
similar provision of state, local or foreign Income Tax law, as applicable), as
determined from time to time.

“Unqualified Tax Opinion” shall mean an unqualified opinion of Tax Counsel on
which Remainco may rely to the effect that a transaction will not disqualify any
of the Spin-Off-Related Transactions from Tax-Free Status, assuming that the
Spin-Off-Related Transactions would have qualified for Tax-Free Status if such
transaction did not occur.

(b) Interpretation. In this Agreement, unless the context clearly indicates
otherwise:

(i) words used in the singular include the plural and words used in the plural
include the singular;

(ii) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” or “Subsidiaries” shall
be deemed to mean such Person’s Subsidiaries following the Distribution;

(iii) any reference to any gender includes the other gender and the neuter;

(iv) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(v) the words “shall” and “will” are used interchangeably and have the same
meaning;

(vi) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

 

11



--------------------------------------------------------------------------------

(vii) any reference to any Section means such Section of this Agreement, and
references in any Section or definition to any clause mean such clause of such
Section or definition;

(viii) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;

(ix) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(x) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(xi) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(xii) if there is any conflict between the provisions of the Separation and
Distribution Agreement and this Agreement, the provisions of this Agreement
shall control with respect to the subject matter hereof;

(xiii) the headings of Sections contained in this Agreement have been inserted
for convenience of reference only and shall not be deemed to be a part of or to
affect the meaning or interpretation of this Agreement;

(xiv) any portion of this Agreement obligating a party to take any action or
refrain from taking any action, as the case may be, shall mean that such party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be; and

(xv) the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party.

2. Sole Tax Sharing Agreement.

This Agreement shall constitute the entire agreement between Remainco and Spinco
and their respective Affiliates (including direct or indirect corporate
Subsidiaries, controlled partnerships, and controlled limited liability
companies) with respect to the subject matters herein. Further, for the
avoidance of doubt, this Agreement shall control with respect to any matters set
forth herein, including but not limited to preparing and filing Tax Returns
(including any amended returns), making any Tax elections, and the control and
resolution of disputes with respect to Tax Returns.

 

12



--------------------------------------------------------------------------------

3. Preparation and Filing of Tax Returns; Payment of Taxes.

(a) Filing of Tax Returns and Payment of Taxes.

(i) Remainco Combined Income Tax Returns. Remainco shall prepare and file or
cause to be prepared and filed all Combined Returns for Income Taxes and shall
pay all Income Taxes due with respect to such Income Tax Returns for which
Remainco or a member of the Remainco Group is the taxpayer or Tax filer of
record. Spinco shall pay to Remainco an amount of the Tax shown as payable on
such Tax Return based on the relative contributions of members of the Spinco
Group to the items of income, loss, credits, and other specific items included
in such Tax Return, calculated in accordance with the principles and methods set
forth in Appendix A. On the Distribution Date, Spinco shall be deemed to have
paid to Remainco an agreed-upon estimated amount of the Income Taxes that will
be payable pursuant to the preceding sentence, calculated in accordance with the
historical Tax accounting and allocations methods used by Remainco and the
members of its group. Upon the later of (x) 10 Business Days after the filing of
the applicable Income Tax Return with respect to Income Taxes pursuant to this
Section 3(b)(i), or (y) five Business Days after Remainco provides written
notice setting forth the computation of such Income Taxes and Spinco’s allocable
share thereof, Spinco shall pay to Remainco any such Income Taxes in excess of
the estimated payment previously deemed paid by Spinco or, if the estimated
Income Taxes deemed paid by Spinco exceed the amount otherwise payable
(including if the amount of Tax shown on such Tax Return is negative; i.e., a
Refund is due), Remainco shall refund such excess to Spinco.

(ii) Spinco Combined Income Tax Returns. Spinco shall prepare and file or cause
to be prepared and filed all Combined Returns for Income Taxes and shall pay all
Income Taxes due with respect to such Income Tax Returns for which Spinco is or
a member of the Spinco Group the taxpayer or Tax filer of record. Remainco shall
pay to Spinco an amount of the Tax shown as payable on such Tax Return based on
the relative contributions of members of the Remainco Group to the items of
income, loss, credits, and other specific items included in such Tax Return,
calculated in accordance with the principles and methods set forth in Appendix
A. On the Distribution Date, Remainco shall be deemed to have paid to Spinco an
agreed-upon estimated amount of the Income Taxes that will be be payable
pursuant to the preceding sentence, calculated in accordance with the historical
Tax accounting and allocations methods used by Spinco and the members of its
group. Upon the later of (x) 10 Business Days after the filing of the applicable
Income Tax Return with

 

13



--------------------------------------------------------------------------------

respect to Income Taxes pursuant to this Section 3(b)(i), or (y) five Business
Days after Spinco provides written notice setting forth the computation of such
Income Taxes and Remainco’s allocable share thereof, Remainco shall pay to
Spinco any such Income Taxes in excess of the estimated payment previously
deemed paid by Remainco or, if the estimated Income Taxes deemed paid by
Remainco exceed the amount otherwise payable (including if the amount of Income
Tax shown on such Tax Return is negative; i.e., a Refund is due), Spinco shall
refund such excess to Remainco.

(iii) Other Tax Returns that are Combined Returns. Remainco shall prepare and
file or cause to be prepared and filed all Other Tax Returns that are Combined
Returns for which Remainco or a member of the Remainco Group is the taxpayer or
Tax filer of record, and Spinco shall prepare and file or cause to be prepared
and filed all Other Tax Returns that are Combined Returns for which Spinco or a
member of the Spinco Group is the taxpayer or Tax filer of record. The Party
(Remainco or Spinco) that is responsible for filing the Combined Return (the
“Filing Party”) shall pay all Taxes due with respect to such Tax Returns. With
respect to each such Combined Return the Party (Remainco or Spinco) that is not
the Filing Party but one or more members of whose Group is included in such Tax
Return (the “Non-filing Party”) shall pay to the Filing Party an amount equal to
the amount of Tax that would have been payable by the members of Non-filing
Party’s Group included in such Combined Return if they had been the only
entities included in such Combined Return. On the Distribution Date, the
Non-filing Party shall be deemed to have have paid to the Filing Party an
estimated amount of the Taxes payable pursuant to the preceding sentence. Upon
the later of (x) 10 Business Days after the filing of the applicable Tax Return
with respect to which such Taxes are due, or (y) five Business Days after the
Filing Party provides written notice setting forth the computation of such
Taxes, the Non-filing Party shall pay to the Filing Party any such Taxes in
excess of the estimated payment previously deemed paid by the Non-filing Party
or, if the estimated Taxes paid by the Non-filing Party exceed the amount
otherwise payable (including if the Tax shown on such Combined Return is
negative; i.e., a Refund is due) , the Filing Party shall refund such excess.

(iv) Payroll Taxes. Remainco and Spinco each shall pay or cause to be paid any
Payroll Taxes with respect to Remainco Employees or Spinco Employees,
respectively, and shall be responsible for filing any Tax Returns due with
respect to such Payroll Taxes.

(v) Remainco Separate Returns. Remainco shall prepare and file or cause to be
prepared and filed all Remainco Separate Returns and shall pay, or cause to be
paid, and shall be responsible for, any and all Income Taxes or Other Taxes due
or required to be paid with respect to any Remainco Separate Return for both
Pre-Distribution Taxable Periods and Post-Distribution Taxable Periods

 

14



--------------------------------------------------------------------------------

(vi) Spinco Separate Returns. Spinco shall prepare and file or cause to be
prepared and filed all Spinco Separate Returns and shall pay, or cause to be
paid, and shall be responsible for, any and all Income Taxes or Other Taxes due
or required to be paid with respect to any Spinco Separate Return for both
Pre-Distribution Taxable Periods and Post-Distribution Taxable Periods.

(vii) Transfer Taxes. Remainco and Spinco jointly and equally shall be
responsible for, and shall indemnify the other Party against, all transfer,
documentary, sales, use, registration and similar Taxes and related fees
incurred as a result of the Spin-Offs Related Transaction. The Party with the
legal obligation therefor shall timely prepare and file all Tax Returns as may
be required in connection with the payment of such Taxes.

(viii) Amended Returns. Only the Filing Party for any Tax Return, or a member of
its Group, shall be entitled to file any Amended Tax Returns with respect to
such Tax Return. If any Tax items of a Non-filing Party or its Group that were
included in a Combined Tax Return filed by the Filing Party should change, the
Filing Party shall file an Amended Tax Return to reflect such change upon
approving the request of the Non-filing Party, which approval will not be
unreasonably withheld. In the event that an amended Tax Return results in a
Refund of Taxes the Party entitled to such Refund shall be the Party that would
be entitled to such Refund under Section 3(c)(i) if such Refund had been
attributable to a Final Determination, and if such amended Tax Return results in
the payment of additional Taxes, such Taxes shall be the responsibility of the
Party that would be responsible for such Taxes under Section 3(c)(i) if such
Taxes had been attributable to a Remainco Adjustment or a Spinco Adjustment, as
the case may be.

(ix) Timing of Payments. Except as otherwise specifically set forth in this
Agreement, all payments required to be made by one Party to another Party
pursuant to this Section 3 shall be made no later than five days prior to the
date such Taxes are due to the relevant Tax Authority or, in the case of any
amended Tax Return, within five days after any Taxes or Refund attributable to
such Tax Return are Actually Realized.

(b) Preparation of Tax Returns.

(i) In the absence of a controlling change in law, or except as otherwise set
forth in this Agreement, all Combined Tax Returns filed after the date of this
Agreement shall be prepared on a basis consistent with the elections, accounting
methods, conventions and principles of taxation used for the most recent taxable
periods for which such Tax Returns and accruals involving similar items have
been filed. Except as otherwise provided in this Agreement, all decisions
relating to the preparation of such Tax Returns shall be made in the sole
discretion of the Filing Party; provided, however, that the Non-filing Party
shall have the right to review and comment on such Tax Returns prior to the
filing thereof.

 

15



--------------------------------------------------------------------------------

(ii) The Filing Party for a Straddle Period Combined Return shall determine the
items of income, gain, deduction, loss and credit of each member of the
Non-filing Party’s Group that must be included in such Combined Return by
closing the books of such members of the Non-filing Party’s Group at the
Distribution Date.

(iii) The Non-filing Party shall, and shall cause each other member of its Group
that is included in such Combined Return to, prepare and submit at the Filing
Party’s request (and in no event later than 60 days after such request), at its
own expense, all information that the Filing Party shall reasonably request, in
such form as the Filing Party shall reasonably request, to enable the Filing
Party to prepare any Combined Income Tax Return or Other Tax Return required to
be filed pursuant to this Agreement. The Filing Party shall make any such Tax
Return and related workpapers available for review by the Non-filing Party to
the extent such Tax Return relates to Taxes for which any member of the
Non-filing Party’s Group would reasonably be expected to be liable.

(iv) Except as required by applicable law or as a result of a Final
Determination, neither Remainco nor Spinco shall (nor shall either cause or
permit any other members of the Remainco Group or Spinco Group, respectively,
to) take any position that is either inconsistent with the treatment of the
Spin-Off-Related Transactions as having Tax-Free Status (or analogous status
under state, local or foreign law) or with respect to a specific item of income,
deduction, gain, loss or credit on an Income Tax Return or Other Tax Return,
treat such specific item in a manner which is inconsistent with the manner such
specific item is reported on an Income Tax Return or Other Tax Return prepared
or filed by either Party pursuant to Section 3(b) hereof (including the claiming
of a deduction previously claimed on any such Income Tax Return or Other Tax
Return).

(c) Tax Adjustments due to a Final Determination.

(i) Combined Returns Tax Adjustment-Allocations. If one or more Remainco
Adjustments and/or Spinco Adjustments are made to a Combined Return, the
adjustments shall be reflected in the Tax items taken into account in accordance
with the principles and methods set forth in Appendix A to determine the
adjusted allocation of Tax (or Tax Benefit) among the members of the Groups.

(ii) Payroll Taxes. In the event of any Final Determination that increases the
Payroll Taxes payable by any member of the Remainco Group or the Spinco Group
for any Pre-Distribution Taxable Period, such Payroll Taxes shall be the
responsibility of (A) Remainco if such Payroll Taxes are with respect to a
Remainco Employee, or (B) Spinco if such Payroll Taxes are with respect to a
Spinco Employee.

 

16



--------------------------------------------------------------------------------

4. Indemnification for Income Taxes and Other Taxes.

(a) Indemnification by Remainco. From and after the Distribution Date, Remainco
and each other member of the Remainco Group shall jointly and severally
indemnify, defend and hold harmless Spinco and each other member of the Spinco
Group and each of their respective Representatives from and against (i) all
Income Tax Liabilities and Other Tax Liabilities that Remainco or any other
member of the Remainco Group is responsible for pursuant to Section 3 and that
are not otherwise described in this Section 4(a) or in Section 4(b), (ii) 50% of
all Prior Spin-off Tax Liabilities, unless due to Identifiable Cause by either
Spinco or Remainco, in which case 100% of such Prior Spin-off Tax Liabilities
shall be payable by the Party that caused such Liability; (iii) 60% of all
Spin-Off-Related Losses that are not due to Identifiable Cause; and (iv) all
Spin-Off Related Losses that are not described in Section 4(a) (iii) or
4(b)(iii).

(b) Indemnification by Spinco. From and after the Distribution Date, Spinco and
each other member of the Spinco Group shall jointly and severally indemnify,
defend and hold harmless Remainco and each other member of the Remainco Group
and each of their respective Representatives from and against (i) all Income Tax
Liabilities and Other Tax Liabilities that Spinco or any other member of the
Spinco Group is responsible for under Section 3, (ii) 50% of all Prior Spin-off
Tax Liabilities, unless due to Identifiable Cause by Remainco or Spinco, in
which case 100% of such Prior Spin-off Tax Liabilities shall be payable by the
Party that caused such Liability; (iii) 40% of all Spin-Off-Related Losses that
are not due to Identifiable Cause; and (iv) all Spin-Off-Related Losses for
which Spinco is responsible under Section 5.

(c) Timing of Indemnification Payments. Any payment with respect to any
indemnification obligation pursuant to this Section 4 shall be made by the
Indemnifying Party promptly, but, in any event, no later than:

(i) in the case of an indemnification obligation with respect to any Income Tax
Liabilities or Other Tax Liabilities, the later of (A) five Business Days after
the Indemnified Party notifies the Indemnifying Party and (B) five Business Days
prior to the date the Indemnified Party is required to make a payment of taxes,
interest, or penalties to the applicable Tax Authority (including a payment with
respect to an assessment of a tax deficiency by any Taxing Jurisdiction or a
payment made in settlement of an asserted tax deficiency) or realizes a reduced
Refund; and

(ii) in the case of any payment or indemnification of any Losses not described
in Section 4(c)(i) (including, but not limited to, any Losses described in the
definition of Spin-Off-Related Losses), the later of (A) five Business Days
after the Indemnified Party notifies the Indemnifying Party and (B) five
Business Days prior to the date the Indemnified Party makes a payment thereof.

 

17



--------------------------------------------------------------------------------

(d) Tax Benefits.

(i) Indemnified Tax Adjustments. If an adjustment or resulting indemnification
obligation under Section 4 results in increased deductions, losses, or credits,
or decreases in income, gains or recapture of Tax credits (“Tax Benefits”) to
any member of the Indemnified Party’s Group which would not be allowable but for
the indemnification obligation (or the adjustment giving rise to such
indemnification obligation); then the Indemnified Party shall pay the
Indemnifying Party the amount by which such Tax Benefit actually reduces, in
cash, the amount of Tax that the Indemnified Party or any other member of its
Group would have been required to pay (or increases, in cash, the amount of a
Refund to which the Indemnified Party or any other member of the its Group would
have been entitled) but for such indemnification obligation (or adjustment
giving rise to such indemnification obligation), in accordance with Appendix A.
The Indemnified Party shall pay the Indemnifying Party for such Tax Benefit no
later than five Business Days after such Tax Benefit is Actually Realized.

(ii) Other Tax Adjustments — Pre-distribution Taxable Periods. If an adjustment
resulting in increased Tax liability to one Party also results in a
corresponding adjustment resulting in a Tax Benefit to the other Party, which
would not be allowable but for such adjustment, then the Party realizing the Tax
Benefit shall pay the other Party the amount by which such Tax Benefit actually
reduces, in cash, the amount of Tax that such Party would have been required to
pay (or increases, in cash, the amount of a Refund which such Party or any
member of its Group would have been entitled) but for such Tax Benefit (provided
that the amount of such Tax Benefit payable under this section 4(d)(ii) shall
not exceed the amount of the increased Tax liability of the other Party); in
accordance with Appendix A. The Party realizing the Tax Benefit shall pay the
other Party for such Tax Benefit no later than five Business Days after such Tax
Benefit is Actually Realized.

(iii) Employee Compensation — Post-distribution Taxable Periods. With respect to
the Remainco Equity Compensation Awards and Spinco Equity Compensation Awards
(each as defined in the Employee Matters Agreement) held by Remainco Employees,
Remainco or the appropriate member of the Remainco Group shall claim any
federal, state and/or local tax deductions after the Distribution Date, and no
member of the Spinco Group shall claim any such deductions. With respect to the
Remainco Equity Compensation Awards and Spinco Equity Compensation Awards held
by Spinco Employees, Spinco or the

 

18



--------------------------------------------------------------------------------

appropriate member of the Spinco Group shall claim any federal, state and/or
local tax deductions after the Distribution Date, and no member of the Remainco
Group shall claim any such deductions. If either Remainco or Spinco determines
in its reasonable judgment that there is a substantial likelihhod that a tax
deduction that was assigned to the Remainco Group or the Spinco Group pursuant
to this Section 4(d)(iii) will instead be available only to the other party
(whether as a result of a determination by the Internal Revenue Service or
another tax authority, a change in the Code or the regulations or guidance
thereunder, or otherwise), it shall notify the other party and both parties will
negotiate in good faith to resolve the issue in accordance with the following
principle: the party entitled to the deduction shall pay to the other party an
amount that places the other party in a financial position equivalent to the
financial position the party would have been in had the party received the
deduction as intended under this Section 4(d)(iii). Such amount shall be paid
within 5 days after filing the last tax return necessary to make the
determination described in the preceding sentence.

5. Spin-Off Related Matters.

(a) Representations.

(i) Tax Opinion Documents. Remainco and Spinco each hereby represents and
warrants to the other that it has examined the Tax Opinion Documents (including
the representations to the extent that they relate to the plans, proposals,
intentions, and policies of itself, its Subsidiaries, its Business, or its
Group), and to the extent in reference to itself, its Subsidiaries, its
Business, or its Group, the facts presented and the representations made therein
are true, correct and complete.

(ii) Tax-Free Status. Remainco and Spinco each hereby represents and warrants to
the other that neither itself nor any other member of its Group has a plan or
intention to take any action, or fail to take any action, or knows of any
circumstance, that could reasonably be expected to (A) cause any of the
Spin-Off-Related Transactions not to have Tax-Free Status or (B) cause any
representation or factual statement made in this Agreement, the Separation and
Distribution Agreement or the Tax Opinion Documents to be untrue in a manner
that would have an adverse effect on the Tax-Free Status of any of the
Spin-Off-Related Transactions.

(iii) Plan or Series of Related Transactions. Spinco hereby represents and
warrants that, to the best knowledge of Spinco, none of the Spin-Off-Related
Transactions are part of a plan (or series of related transactions) pursuant to
which a Person will acquire stock representing a Fifty-Percent or Greater
Interest in Spinco or any successor to Spinco.

 

19



--------------------------------------------------------------------------------

(b) Covenants.

(i) Actions Consistent with Representations and Covenants. Neither Remainco nor
Spinco shall take any action or permit any other member of the Remainco Group or
the Spinco Group, respectively, to take any action, or shall fail to take any
action or permit any other member of the Remainco Group or the Spinco Group,
respectively, to fail to take any action, where such action or failure to act
would be inconsistent with or cause to be untrue any material information,
covenant or representation in this Agreement, the Master Separation Agreement or
the Tax Opinion Documents.

(ii) Preservation of Tax-Free Status. Spinco shall not take any action
(including any cessation, transfer or disposition of all or any portion of any
Spinco Business, payment of extraordinary dividends, acquisitions or issuances
of stock or entering into any agreement, understanding, arrangement or
substantial negotiations regarding any such actions) or permit any other member
of the Spinco Group to take any such action, or fail to take any such action or
permit any other member of the Spinco Group to fail to take any such action, in
each case, unless such action or failure to act would not cause any of the
Spin-Off-Related Transactions to fail to have Tax-Free Status or could not
require Remainco or Spinco to reflect a liability or reserve with respect to any
of the Spin-Off-Related Transactions in its financial statements

(iii) Spinco Business Continuation. Until the first day after the Restriction
Period, none of Spinco or any member of the Spinco Group shall engage in any
transaction (including any cessation, transfer or disposition of all or any
portion of any Spinco Business) that would result in Spinco or its “separate
affiliated group” (within the meaning of Section 355(b) of the Code) ceasing to
be engaged in any Spinco Business for purposes of Section 355(b).

(iv) Sales, Issuances and Redemptions of Equity Securities. Until the first day
after the Restriction Period, none of Spinco or any other member of the Spinco
Group shall, or shall agree to, sell or otherwise issue to any Person, or redeem
or otherwise acquire from any Person, any Equity Securities of Spinco or any
other member of the Spinco Group; provided, however, that Spinco may issue such
Equity Securities to the extent such issuances satisfy Safe Harbor VIII
(relating to acquisitions in connection with a person’s performance of services)
or Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulation Section 1.355-7(d).

(v) Tender Offer; Other Business Transactions. Until the first day after the
Restriction Period, none of Spinco or any other member of the Spinco Group shall
(A) solicit any Person to make a tender offer for, or otherwise acquire or sell,
the Equity Securities of Spinco, (B) participate in or support any unsolicited
tender offer for, or other acquisition, issuance or disposition of, the Equity
Securities of Spinco or (C) approve or otherwise permit any proposed business
combination or any transaction which, in the case of clauses (A) or (B),
individually or in the aggregate, together with any transaction

 

20



--------------------------------------------------------------------------------

occurring within the four-year period beginning on the date which is two years
before the Distribution Date and any other transaction which is part of a plan
or series of related transactions (within the meaning of Section 355(e) of the
Code) that includes the Spin-Off, could result in one or more Persons acquiring
(except for acquisitions that otherwise satisfy Safe Harbor VIII (relating to
acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Treasury Regulation Section 1.355-7(d)) directly or indirectly stock
representing a 40% or greater interest, by vote or value, in Spinco (or any
successor thereto).

(vi) Dispositions of Assets. Until the first day after the Restriction Period
none of Spinco or any other member of the Spinco Group shall sell, transfer or
dispose of, or agree to sell, transfer or dispose of, more than 50 percent of
the gross assets of any Spinco Business (such percentages to be measured by fair
market values on the Distribution Date) or transfer any assets of the Spinco
Group in a transaction described in Section 351 of the Code (other than a
transfer to a corporation that is a member of Spinco’s “separate affiliated
group” within the meaning of Section 355(b) of the Code). The foregoing sentence
shall not apply to sales, transfers, or dispositions of inventory in the
ordinary course of business.

(vii) Liquidations, Mergers, Reorganizations. Until the first day after the
Restriction Period, neither Spinco nor any of its Subsidiaries shall, or shall
agree to, voluntarily dissolve or liquidate or engage in any transaction
involving a merger, consolidation or other reorganization in which stock of
Spinco or any of its Subsidiaries is acquired by a person other than Spinco or
one of its Subsidiaries; provided, however, that mergers of direct or indirect
wholly-owned Subsidiaries of Spinco solely with and into Spinco or with other
direct or indirect wholly-owned Subsidiaries of Spinco, and liquidations of
Spinco’s Subsidiaries are not subject to this Section 5(b)(vi) to the extent not
inconsistent with the Tax-Free Status of the Spin-Off-Related Transactions.

(c) Permitted Transactions. Notwithstanding the restrictions otherwise imposed
by Sections 5(b)(iii) through 5(b)(vii), during the Restriction Period, Spinco
or members of the Spinco Group may (i) engage in a transaction or transactions
that would otherwise breach any of the covenants set forth in Sections 5(b)(iii)
through (vii) if and only if such transaction would not violate Section 5(b)(i)
or Section 5(b)(ii) and prior to entering into any agreement contemplating such
a transaction: (X) Spinco shall provide Remainco with an Unqualified Tax Opinion
in form and substance satisfactory to Remainco in its reasonable discretion
(Y) Spinco shall request that Remainco obtain a private letter ruling from the
IRS to the effect that such transaction will not affect the Tax-Free Status of
any of the Spin-Off-Related Transactions and Remainco shall have received such a
private letter, in form and substance reasonably satisfactory to Remainco, or
(Z) Remainco in its sole and absolute discretion shall have waived in writing
the requirement to obtain such Unqualified Tax Opinion or private letter ruling.

 

21



--------------------------------------------------------------------------------

(d) Liability of Spinco for Undertaking Certain Actions. Notwithstanding
anything in this Agreement to the contrary, Spinco and each other member of the
Spinco Group shall be responsible for any and all Spin-Off-Related Losses that
are attributable to, or result from:

(i) any act or failure to act by Spinco or any other member of the Spinco Group,
which act or failure to act breaches any of the covenants described in
Section 5(b)(i) through 5(b)(vii) of this Agreement (without regard to the
exceptions or provisos set forth in such provisions), expressly including, for
this purpose, any Permitted Transaction and any act or failure to act that
breaches Section 5(b)(i) or 5(b)(ii), regardless of whether such act or failure
to act is permitted by Section 5(b)(iii) through 5(b)(vii);

(ii) any acquisition of Equity Securities of Spinco or any other member of the
Spinco Group by any Person or Persons (including as a result of an issuance of
Spinco Equity Securities or a merger of another entity with and into Spinco or
any other member of the Spinco Group) or any acquisition of assets of Spinco or
any other member of the Spinco Group (including as a result of a merger) by any
Person or Persons; and

(iii) Tax Counsel withdrawing all or any portion of the Tax Opinion issued to
Remainco in connection with the Spin-Off-Related Transactions because of a
breach by Spinco or any other member of the Spinco Group of a representation
made in this Agreement (or made in connection with the Tax Opinion.).

(e) Cooperation.

(i) Remainco and Spinco shall reasonably cooperate with each other in connection
with any request by either for an Unqualified Tax Opinion or private letter
ruling from the IRS with respect to any proposed action described in
Section 5(b) (for this purpose, read as if Section 5(b) applied to both Remainco
and Spinco).

(ii) Until the first day after the Restriction Period, Spinco will provide
adequate advance notice to Remainco in accordance with the terms of
Section 5(e)(iii) of any action described in Sections 5(b)(i) through 5(b)(vii)
within a period of time sufficient to enable Remainco to seek injunctive relief
as contemplated by Section 5(f).

(iii) Each notice required by Section 5(e)(ii) shall set forth the terms and
conditions of any such proposed transaction, including (A) the nature of any
related action proposed to be taken by the board of directors of Spinco, (B) the

 

22



--------------------------------------------------------------------------------

approximate number of Equity Securities (and their voting and economic rights)
of Spinco or any other member of the Spinco Group (if any) proposed to be sold
or otherwise issued, (C) the approximate value of Spinco’s assets (or assets of
any other member of the Spinco Group) proposed to be transferred, and (D) the
proposed timetable for such transaction, all with sufficient particularity to
enable Remainco to seek injunctive relief pursuant to Section 5(f). Promptly,
but in any event within 30 days after Remainco receives such written notice from
Spinco, Remainco shall notify Spinco in writing of Remainco’s decision to seek
such injunctive relief.

(f) Enforcement. The parties hereto acknowledge that irreparable harm would
occur in the event that any of the provisions of this Section 5 were not
performed in accordance with their specific terms or were otherwise breached.
The parties hereto agree that, in order to preserve the Tax-Free Status of the
Spin-Off-Related Transactions, injunctive relief is appropriate to prevent any
violation of the foregoing covenants; provided, however, that injunctive relief
shall not be the exclusive legal or equitable remedy for any such violation.

6. Tax Contests.

(a) Notification. Each of Remainco and Spinco shall notify the other party in
writing of any demand, claim or notice of the commencement of an audit received
by such Party from any Tax Authority or other Person with respect to any Income
Taxes or Other Taxes of Remainco or any other member of the Remainco Group, or
Spinco or any other member of the Spinco Group, respectively, for which a member
of the Spinco Group or the Remainco Group, respectively, may be responsible
pursuant to this Agreement within ten (10) Business Days of receipt; provided,
however, that in the case of any demand, claim or notice of the commencement of
an audit that is reasonably expected to give rise to a Distribution-Related
Proceeding, regardless of whether Spinco or Remainco may be responsible for any
resulting Taxes, Remainco or Spinco, as the case may be, shall provide written
notice to the other party no later than ten (10) Business Days after Remainco or
Spinco receives any written notice of such a demand, claim or notice of
commencement of an audit from the IRS or other Tax Authority. Each of Remainco
and Spinco shall include with such notice a true, correct and complete copy of
any written communication, and an accurate and complete written summary of any
oral communication, received by Remainco or any other member of the Remainco
Group, or Spinco or any other member of the Spinco Group, respectively. The
failure of Remainco or Spinco timely to provide such notice in accordance with
the first sentence of this Section 6(a) shall not relieve Spinco or Remainco,
respectively, of any obligation to pay such Income Tax Liability or Other Tax
Liability or indemnify Remainco and the other members of the Remainco Group, or
Spinco and the other members of the Spinco Group, respectively, and their
respective Representatives therefor, except to the extent that the failure
timely to provide such notice actually prejudices the ability of Spinco or
Remainco to contest such Income Tax Liability or Other Tax Liability or
increases the amount of such Income Tax Liability or Other Tax Liability.

 

23



--------------------------------------------------------------------------------

(b) Representation with Respect to Tax Disputes. (i) Remainco (or such other
member of the Remainco Group as Remainco may designate) shall have the sole
right to represent the interests of the members of the Remainco Group and the
members of the Spinco Group and to employ counsel of its choice in any
Proceeding relating to (y) any U.S. consolidated federal Income Tax Returns of
the Remainco Consolidated Group, (y) any Combined Returns for which Remainco or
a member of the Remainco Group is the Filing Party, and (z) any Remainco
Separate Returns. Remainco may affirmatively elect, in writing and at its sole
and absolute discretion, not to assert control of a Proceeding described in
clause (y) of the immediately preceding sentence, in which case Spinco shall
have the right to control such Proceeding and Remainco shall have the right to
participate therein at its own cost; provided, however, that Spinco shall not
have the right to settle any such Proceeding without the prior written consent
of Remainco (which shall not be unreasonably withheld). Remainco shall bear all
expenses relating to any Proceeding referred to in this Section 6(b)(ii), except
that, with respect to a Proceeding described in Section 6(b)(i)(y) or
Section 6(b)(ii)(x), expenses shall be borne by Remainco and Spinco to the
extent such expenses are attributable to Remainco Adjustments or Spinco
Adjustments, respectively; provided, however, that to the extent such expenses
cannot reasonably be attributed to Remainco Adjustments or Spinco Adjustments,
such expenses shall be borne equally by Remainco and Spinco.

(ii) Spinco (or such other member of the Spinco Group as Spinco may designate)
shall have the sole right to represent the interests of the members of the
Spinco Group and to employ counsel of its choice at its expense in any
Proceeding relating to (x) any Combined Returns for which Spinco or a member of
the Spinco Group is the Filing Party and (y) any Spinco Separate Returns. Spinco
may affirmatively elect, in writing and at its sole and absolute discretion, not
to assert control of a Proceeding described in clause (x) of the immediately
preceding sentence, in which case Remainco shall have the right to control such
Proceeding and Spinco shall have the right to participate therein at its own
cost; provided, however, that Remainco shall not have the right to settle any
such Proceeding without the prior written consent of Spinco (which shall not be
unreasonably withheld). Spinco shall bear all expenses relating to any
Proceeding referred to in this Section 6(b)(ii) except that with respect to a
Proceeding described in Section 6(b)(i)(y) or Section 6(b)(ii)(x), expenses
shall be borne by Spinco and Remainco to the extent such expenses are
attributable to Spinco Adjustments or Remainco Adjustments, respectively;
provided, however, that to the extent such expenses cannot reasonably be
attributed to Spinco Adjustments or Remainco Adjustments, such expenses shall be
borne equally by Spinco and Remainco.

 

24



--------------------------------------------------------------------------------

(c) Power of Attorney. Each member of the Spinco Group shall execute and deliver
to Remainco (or such other member of the Remainco Group as Remainco may
designate) any power of attorney or other document reasonably requested by
Remainco (or such designee) in connection with any Proceeding described in
Section 6(b)(i). Each member of the Remainco Group shall execute and deliver to
Spinco (or such other member of the Spinco Group and Spinco may designate) any
power of attorney or other document reasonably requested by Spinco (as such
designee) in connection with any Proceeding described in Section 6(b)(ii).

(d) Conduct of Proceedings.

(i) In the event of any Distribution-Related Proceeding or Proceeding relating
to a Tax liability as a result of which Spinco could reasonably be expected to
become liable for Tax or any Spin-Off-Related Losses and with respect to which
Remainco has the right to represent the interests of the Spinco Group pursuant
to Section 6(b)(i) above, (A) Remainco shall consult with Spinco reasonably in
advance of taking any significant action in connection with such Proceeding,
(B) Remainco shall consult with Spinco and offer Spinco a reasonable opportunity
to comment before submitting any written materials prepared or furnished in
connection with such Proceeding, (C) Remainco shall defend such Proceeding
diligently and in good faith as if it were the only party in interest in
connection with such Proceeding, (D) Spinco shall be entitled to participate in
such Proceeding and receive copies of any written materials relating to such
Proceeding received from the relevant Tax Authority, and (E) Remainco shall not
settle, compromise or abandon any such Proceeding without obtaining the prior
written consent of Spinco, which consent shall not be unreasonably withheld.

(ii) In the event of any Distribution-Related Proceeding or Proceeding relating
to a Tax liability as a result of which Remainco could reasonably be expected to
become liable for Tax or any Spin-Off-Related Losses and with respect to which
Spinco has the right to represent the interests of the Remainco Group pursuant
to Section 6(b)(ii) above, (A) Spinco shall consult with Remainco reasonably in
advance of taking any significant action in connection with such Proceeding,
(B) Spinco shall consult with Remainco and offer Remainco a reasonable
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Proceeding, (C) Spinco shall defend such
Proceeding diligently and in good faith as if it were the only party in interest
in connection with such Proceeding, (D) Remainco shall be entitled to
participate in such Proceeding and receive copies of any written materials
relating to such Proceeding received from the relevant Tax Authority, and
(E) Spinco shall not settle, compromise or abandon any such Proceeding without
obtaining the prior written consent of Remainco, which consent shall not be
unreasonably withheld.

 

25



--------------------------------------------------------------------------------

7. Apportionment of Tax Attributes; Carrybacks.

(a) Apportionment of Tax Attributes.

(i) If the Remainco Consolidated Group has a Tax Attribute, the portion, if any,
of such Tax Attribute apportioned by Remainco to Spinco or any other member of
the Spinco Consolidated Group and treated as a carryover to the first
Post-Distribution Taxable Period of Spinco (or such member) shall be determined
in accordance with Treasury Regulation Sections 1.1502-9T, 1.1502-21,
1.1502-21T, 1.1502-22, 1.1502-79 and, if applicable, l.1502-79A.

(ii) Tax Attributes other than those allocated under Section 7(a)(i) with
respect to consolidated, combined or unitary state, local or foreign Income Tax,
in each case, arising in respect of a Combined Return shall be apportioned by
the Filing Party to the Non-Filing Party or any other member of the Non-filing
Party’s Group, to the extent required under applicable law.

(iii) The amount of earnings and profits to be apportioned to Spinco or any
other member of the Spinco Group shall be determined in accordance with
applicable law.

(iv) Except as otherwise required by a Final Determination, no member of the
Non-filing Party’s Group shall take any position (whether on a Tax Return or
otherwise) that is inconsistent with the apportionment by the Filing Party in
Section 7(a).

(b) Carrybacks. Except to the extent otherwise consented to by the Filing Party
or prohibited by applicable law, the Non-filing Party and each other member of
its Group shall elect to relinquish, waive or otherwise forgo all Carrybacks. In
the event that the Non-filing Party (or the appropriate other member of its
Group) is prohibited by applicable law from relinquishing, waiving or otherwise
forgoing a Carryback (or the Filing Party consents to a Carryback), (i) the
Filing Party shall cooperate with the Non-filing Party, at the Non-filing
Party’s expense, in seeking from the appropriate Tax Authority such Refund as
reasonably would result from such Carryback, and (ii) the Non-filing Party shall
be entitled to any Income Tax Benefit Actually Realized by a member of the
Filing Party’s Group (including any interest thereon received from such Tax
Authority), to the extent that such Refund is directly attributable to such
Carryback, within 15 Business Days after such Refund is Actually Realized;
provided, however, that the Non-filing Party shall indemnify and hold the
members of the Filing Party’s Group harmless from and against any and all
collateral Tax consequences resulting from or caused by any such Carryback,
including (but not limited to) the loss or postponement of any benefit from the
use of Tax Attributes generated by a member of the Filing Party’s Group or an
Affiliate thereof if (x) such Tax Attributes expire unutilized, but would have
been utilized but for such Carryback, or (y) the use of such Tax Attributes is
postponed to a later taxable period than the taxable period in which such Tax
Attributes would have been utilized but for such Carryback.

 

26



--------------------------------------------------------------------------------

8. Cooperation and Exchange of Information.

(a) Cooperation and Exchange of Information. Each of Remainco and Spinco, on
behalf of itself and each other member of the Remainco Group and the Spinco
Group, respectively, agrees to provide the other Party (or its designee) with
such cooperation or information as such other party (or its designee) reasonably
shall request in connection with the determination of any payment or any
calculations described in this Agreement, the preparation or filing of any
Income Tax Return or Other Tax Return or claim for Refund, or the conduct of any
Proceeding. Such cooperation and information shall include, upon reasonable
notice, (i) promptly forwarding copies of appropriate notices and forms or other
communications (including information document requests, revenue agent’s reports
and similar reports, notices of proposed adjustments and notices of deficiency)
received from or sent to any Tax Authority or any other administrative, judicial
or governmental authority, (ii) providing copies of all relevant Income Tax
Returns or Other Tax Returns, together with accompanying schedules and related
workpapers, documents relating to rulings or other determinations by any Tax
Authority, and such other records concerning the ownership and Tax basis of
property, or other relevant information, (iii) the provision of such additional
information and explanations of documents and information provided under this
Agreement (including statements, certificates, forms, returns and schedules
delivered by either party) as shall be reasonably requested by Remainco (or its
designee) or Spinco (or its designee), as the case may be, (iv) the execution of
any document that may be necessary or reasonably helpful in connection with the
filing of an Income Tax Return or Other Tax Return, a claim for a Refund, or in
connection with any Proceeding, including such waivers, consents or powers of
attorney as may be necessary for Remainco or Spinco, as the case may be, to
exercise its rights under this Agreement, and (v) the use of Remainco’s or
Spinco’s, as the case may be, reasonable efforts to obtain any documentation
from a governmental authority or a Third Party that may be necessary or
reasonably helpful in connection with any of the foregoing. It is expressly the
intention of the parties to this Agreement to take all actions that shall be
necessary to establish the Filing Party as the sole agent for Income Tax or
Other Tax purposes of each member of the Non-filing Party’s Group with respect
to all Combined Returns. Upon reasonable notice, each of Remainco and Spinco
shall make its, or shall cause the other members of the Remainco Group or the
Spinco Group, as applicable, to make their, employees and facilities available
on a mutually convenient basis to provide explanation of any documents or
information provided hereunder. Any information obtained under this Section 8
shall be kept confidential, except as otherwise reasonably may be necessary in
connection with the filing of Income Tax Returns or Other Tax Returns or claims
for Refund or in conducting any Proceeding.

 

27



--------------------------------------------------------------------------------

(b) Retention of Records. Each of Remainco and Spinco agrees to retain all
Income Tax Returns and Other Tax Returns, related schedules and workpapers, and
all material records and other documents as required under Section 6001 of the
Code and the regulations promulgated thereunder (and any similar provision of
state, local or foreign law) existing on the date hereof or created in respect
of (i) any Pre-Distribution Taxable Period or (ii) any taxable period that may
be subject to a claim hereunder, in each case, until the later of (A) the
expiration of the statute of limitations (including extensions) for the taxable
periods to which such Income Tax Returns, Other Tax Returns and other documents
relate and (B) the Final Determination of any payments that may be required in
respect of such taxable periods under this Agreement.

9. Resolution of Disputes. Remainco and Spinco shall attempt in good faith to
resolve any disagreement arising with respect to this Agreement, including any
dispute in connection with a claim by a Third Party (a “Tax Dispute”). Any party
to this Agreement may give any other Party hereto written notice of any Tax
Dispute not resolved in the normal course of business. If the Parties cannot
agree by the tenth Business Day following the date on which one Party gives such
notice, then the Parties shall promptly retain the services of a nationally
recognized law or accounting firm reasonably acceptable to the Parties (the “Tax
Dispute Arbitrator”). The Tax Dispute Arbitrator shall be instructed to resolve
the Tax Dispute, and such resolution shall be (a) set forth in writing and
signed by the Tax Dispute Arbitrator, (b) delivered to each Party involved in
the Tax Dispute as soon as practicable after the Tax Dispute is submitted to the
Tax Dispute Arbitrator, but no later than the fifteenth Business Day after the
Tax Dispute Arbitrator is instructed to resolve the dispute, (c) made in
accordance with this Agreement, and (d) final, binding and conclusive on the
Parties involved in the Tax Dispute on the date of delivery of such resolution.
The Tax Dispute Arbitrator shall be authorized on any one issue to decide in
favor of and choose the position of either of the Parties involved in the Tax
Dispute or to decide upon a compromise position within the range between the
positions presented by the Parties to the Tax Dispute Arbitrator. The fees and
expenses of the Tax Dispute Arbitrator shall be borne 50% by Remainco and 50% by
Spinco.

10. Payments.

(a) Method of Payment. All payments required by this Agreement shall be made by
(i) wire transfer to the appropriate bank account as may from time to time be
designated by the respective Parties for such purpose; provided, however, that,
on the date of such wire transfer, notice of the transfer is given to the
recipient thereof in accordance with Section 11, or (ii) any other method agreed
to by the Parties. All payments due under this Agreement shall be deemed to be
paid when available funds are actually received by the payee.

 

28



--------------------------------------------------------------------------------

(b) Interest. Any payment required by this Agreement that is not made on or
before the date required hereunder shall bear interest, from and after such date
through the date of payment, at the Underpayment Rate.

(c) Characterization of Payments. For all tax purposes, the parties hereto agree
to treat, and to cause their respective Affiliates to treat any payment required
by this Agreement as either a contribution by Remainco to Spinco or a
distribution by Spinco to Remainco, as the case may be, occurring immediately
prior to the Spin-Off, except as otherwise mandated by applicable law or a Final
Determination; provided, however, that in the event it is determined
(i) pursuant to applicable law, or (ii) pursuant to a Final Determination, that
any such treatment is not permissible (or that an Indemnified Party nevertheless
suffers an Income Tax or Other Tax detriment as a result of such payment), the
payment in question shall be adjusted to place the Indemnified Party in the same
after-tax position it would have enjoyed absent such applicable law or Final
Determination.

11. Notices. Notices, requests, permissions, waivers, and other communications
hereunder shall be in writing and shall be deemed to have been duly given upon
(a) a transmitter’s confirmation of a receipt of a facsimile transmission (but
only if followed by confirmed delivery of a standard overnight courier the
following Business Day or if delivered by hand the following Business Day), or
(b) confirmed delivery of a standard overnight courier or delivered by hand, to
the parties at the following addresses (or at such other addresses for a party
as shall be specified by like notice):

 

If to Remainco, to:       The Babcock & Wilcox Company    11525 North Community
House Rd.    Suite 600    Charlotte, NC 28277 If to Spinco, to:       Babcock &
Wilcox Enterprises, Inc.    13024 Ballantyne Corporate Place    Suite 700   
Charlotte, NC 28277

Such names and addresses may be changed by notice given in accordance with this
Section 12.

12. Designation of Affiliate. Each of Remainco and Spinco may assign any of its
rights or obligations under this Agreement to any member of the Remainco Group
or the Spinco Group, respectively, as it shall designate; provided, however,
that no such assignment shall relieve Remainco or Spinco, respectively, of any
obligation hereunder, including any obligation to make a payment hereunder to
Spinco or Remainco, respectively, to the extent such designee fails to make such
payment.

 

29



--------------------------------------------------------------------------------

13. Miscellaneous. To the extent not inconsistent with any specific term of this
Agreement, the following sections of the Master Separation Agreement shall apply
in relevant part to this Agreement: Section 7.3 (Entire Agreement), Section 7.10
(Governing Law), Section 7.5 (Amendment), Section 7.6 (Waiver, etc.),
Section 7.9 (Severability), Section 7.8 (Counterparts), Section 7.4 (Binding
Effect, No Third-Party Beneficiaries, Assignment.), Section 7.12 (Performance),
Section 7.13 (Limited Liability), and Section 7.2 (Termination).

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first written above.

 

THE BABCOCK & WILCOX COMPANY By:  

/s/ James D. Canafax

  Name:   James D. Canafax   Title:   Senior Vice President, General Counsel and
Chief Compliance Officer

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first written above.

 

BABCOCK & WILCOX ENTERPRISES, INC. By:  

/s/ E. James Ferland

  Name:   E. James Ferland   Title:   Chairman and CEO

 

32



--------------------------------------------------------------------------------

Appendix A

Tax Allocation Principles and Methods

 

I. Original Combined Returns (See generally Ex. 1)

 

  A. Net income/loss before § 199 deduction and NOLs:

 

  (a) items of income, deduction, loss, capital cost or liability definitely
attributable to one Group: allocate to Group and Spinco Group according to
actual items attributable to Remainco Group members and Spinco Group members.

 

  (b) items of income, deduction, loss, capital cost or liability not directly
attributable to one Group: allocate 50/50 to each group.

 

  (c) interest and penalties: if attributable to a tax, allocate with the tax;
if attributable to a filing obligation, allocate to party with the filing
obligation

 

  B. § 199 deduction: allocate to Remainco Group and Spinco Group in proportion
to their relative QPAI

 

  C. Consolidated NOLs (current-year or c/f): allocated to offset each Group’s
taxable income without regard to which Group generated; no compensation by one
Group for use of other Group’s NOLs (See Ex’s 6 & 7)

 

  D. Tax before Credits: allocate in proportion to relative taxable income of
each Group computed in accordance with A, B and C. If one Group has net loss,
all tax allocated to other Group; loss Group is not entitled to compensation for
use of its loss. (See Ex. 6)

 

  E. Foreign Tax Credits: allocate in proportion to the FTCs actually generated
by each Group for the year. If a Group has a net loss, all FTC allocated to
other Group.

 

  F. R&D Credits: allocate in proportion to the QREs actually generated by each
Group for the year. If a Group has a net loss, all R&D credit allocated to other
Group.

 

  G. Refunds: allocate in accordance with computation of each Group’s allocated
tax (calculated under A through F) and estimated taxes paid/deemed paid by each
Group.

 

II. Carryforwards from Combined Return Tax Years

 

  A. NOLs: allocate according computation of relative taxable income/loss under
I.A. and B.

 

  B. Credits: allocate according to computations under I.E. and F., above. (See
Ex. 1)

 

33



--------------------------------------------------------------------------------

III. Post-original Filing/Post-spin-off Adjustments (Amended Returns and/or
Audits)

 

  A. Increases in Tax - Combined Returns

 

  (a) attributable to adjustments to only one Group: allocate entirely to Group
with adjustments (See Ex. 2)

 

  (b) attributable to net positive adjustments to both Groups: allocate in
proportion to the adjustments to each Group (See Ex’s. 3 & 5)

 

  (c) attributable to net positive adjustments to one Group and net negative
adjustments to other Group: allocate entirely to Group with net positive
adjustments; Group with net positive adjustments must also compensate other
Group for use of its negative adjustments (consistent with III.B.)

 

  B. Increase in Taxable Income of one Group in Combined Returns offset by Tax
Benefits (e.g., NOLs) allocable to other Group: Group using tax benefits must
compensate other Group for loss of tax benefits at time that other Group would
have been able to utilize the benefits to reduce taxes on a separate return (see
Ex’s 8 & 9) or receive a refund (see Ex. 10).

 

  C. Decreases in Tax (Refunds) in Combined Returns:

 

  (a) attributable to adjustments to only one Group: entire refund allocated to
Group with adjustments (See Ex. 4).

 

  (b) attributable to net negative adjustments to both Groups: refund allocated
in proportion to adjustments to each Group.

 

  (c) attributable to net negative adjustments to one Group and net positive
adjustments to other Group: entire refund to Group with net negative
adjustments; Group with net positive adjustments must pay the difference in
refund that negative-adjustment Group would have received but for net positive
adjustments to other Group.

 

  D. Items in Combined Returns not attributable:

 

  (a) items of income, deduction, loss, capital cost, liability, or benefit not
directly attributable to one Group is shared equally among the parties.

 

  E. Adjustments for Tax Benefits/Detriments

 

  (a) Tax benefits from increases in tax payable: compensation for increase in
tax payable is accompanied by obligation of compensated party to pay to
compensating party any correlative tax benefit from the tax increase; if related
adjustments to separate returns result in Tax payable by one Group and Tax
Benefit to other Group, Group realizing Tax Benefit must pay to other Group an
amount of benefit not exceeding the amount of such Group’s increase in Tax
payable. If realization of tax benefit is deferred, payment only as actually
realized (unless otherwise agreed by parties). (See Ex’s 9 & 11)

 

  (b) Tax detriments from refunds: payment by one Group of an amount of a tax
refund allocable to the other Group is net of any correlative tax payable by the
Group that received the refund.

 

34



--------------------------------------------------------------------------------

Example 1 – Original combined tax liability allocated between members based on
relative contribution

PGG and BWXT participate in a federal combined filing for a tax period that
begins prior to the distribution date. The group reports $300m of net
consolidated taxable income before the §199 deduction, a §199 deduction of $27m
(i.e., TI limited for the year), foreign tax credits of $3m, R&D credits of $5m,
and a net tax liability of $87.55m ({$300m - $27m * 35%} - $3m - $5m).

The $300m of net consolidated taxable income before the §199 deduction is
composed of (i) $230m of net taxable income attributable to members of the BWXT
group and (ii) $70m of net taxable income attributable to members of the PGG
group. The §199 deduction of $27m is limited to TI, but is related to QPAI of
$400m, composed of (i) $240m of QPAI attributable to members of the BWXT group
and (ii) $160m of QPAI attributable to members of the PGG group. The $3m of
foreign tax credits utilized in the current year is associated with $8.6m of
foreign source income generated in the current year. The foreign tax credits
generated in the current year is composed of (i) $2m of foreign tax credits
generated by members of the BWXT group and (ii) $4m of foreign tax credits
generated by members of the PGG group. The components of foreign source income
is irrelevant since this attribute does not drive the allocation, the tax
generation does. The $5m of R&D credits utilized in the current year is computed
based on QRE’s generated in the current year of $100m, composed of (i) $60m of
QRE’s attributable to members of the BWXT group and (ii) $40m of QRE’s
attributable to members of the PGG group.

Pursuant to Appendix A, Section I, the $87.55m of net tax liability is allocated
(i) $70.83m to BWXT and (ii) $16.72m to PGG. A schedule is presented below to
summarize the net tax liability computations for each party.

It should be further noted that the excess FTC’s generated in the CY by the
consolidated group and not utilized within the consolidated tax return should
also be attributable to the members based on their relative contribution.
Pursuant to Appendix A, Section II.B, the $3m of foreign tax credits carried
forward into the subsequent tax periods ($6m generated - $3m utilized) is
comprised of (i) $1m attributable to the BWXT group ($2m/$6m * $3m) and (ii) $2m
attributable to the PGG group ($4m/$6m * $3m).

 

     BWXT         PGG         TOTAL  

Taxable Income before S199

     230.00          70.00          300.00   

S199 Deduction (allocated by QPAI)

     (16.20 )    (240/400)     (10.80 )    (160/400)     (27.00 )    

 

 

     

 

 

     

 

 

 

Taxable Income after S199

     213.80          59.20          273.00   

Tax Liability before Credits (35%)

     74.83          20.72          95.55   

Foreign Tax Credits (allocated by FTC’s)

     (1.00 )    (2/6)     (2.00 )    (4/6)     (3.00 ) 

R&D Credits (allocated by QRE’s)

     (3.00 )    (60/100)     (2.00 )    (40/100)     (5.00 )    

 

 

     

 

 

     

 

 

       70.83          16.72          87.55   



--------------------------------------------------------------------------------

Example 2 – Incremental tax expense allocated to member who gave rise to the
adjustment

Same facts as example 1, except an audit adjustment is made in a future year to
decrease PGG’s associated QRE’s. This audit adjustment decreases the generation
and utilization of the combined groups R&D credit by $150,000. Due to BWXT being
the taxpayer of the combined filing, BWXT will be required to pay the taxing
jurisdiction for the increase in tax. However, pursuant to Appendix A Section
III.A.(a),., PGG will be required to compensate BWXT for the applicable tax
payment since the audit adjustment was solely related to the PGG group.

Example 3 – Incremental tax expense allocated to each member based on relative
weight

Same facts as example 1, except an audit adjustment is made in the future to
decrease the QRE’s attributable to PGG by $1m and the QRE’s attributable to BWXT
by $2m. This audit adjustment decreases the generation and utilization of the
combined group’s R&D credit by $300,000. Pursuant to Appendix A Section
III.A.(b) PGG will be liable for $100,000 ($1m/$3m * $300,000) and BWXT will be
liable for $200,000 ($2m/$3m * $300,000) of the associated additional tax.

Example 4 – Incremental net tax benefit allocated to member who gave rise to the
adjustment

Same facts as example 1, but subsequent to the distribution year, BWXT files an
amended return claiming $25m of additional deductions to its separate company
taxable income. The recognition of these additional deductions does not change
the company’s §199 computation from the TI limitation described in IRC §199(a).
Therefore, due to the combined group’s §199 deduction being subject to the
taxable income limitation, this decrease to BWXT’s separate company taxable
income also decreases the combined group’s §199 deduction by $2.25m ($25m * 9%).
The IRS audits the amended filing and concludes that BWXT is due a refund of
$7.96m ($25m-$2.25m * 35%). Pursuant to Appendix A Section III.C.(a), BWXT is
entitled to the net refund of $7.96m and is not entitled to receive compensation
from PGG for the correlative decrease in the combined group’s §199 deduction.

Example 5 – Incremental net tax expense allocated to each member based on
relative weight

Same facts as example 1, but subsequent to the distribution year, the IRS audits
the combined return and determines that BWXT underreported income by $20m and
PGG underreported income by $10m. The recognition of this additional income does
not change the company’s §199 computation from the TI limitation described in
IRC §199(a). Therefore, due to the combined group’s §199 deduction being subject
to the taxable income limitation, this increase to the combined group’s taxable
income also increases the combined group’s §199 deduction by $2.7m ($30m * 9%).
The final net audit adjustments results in a net tax due of $9.55m ($30m-$2.7m *
35%). Pursuant to Appendix A Section III.A.(b), BWXT is liable for $6.37m of the
$9.55m ($20m/$30m * $9.55m) and PGG is liable for $3.18m of the $9.55m
($10m/$30m * $9.55m).

Example 6 - Original combined tax liability allocated between members based on
relative contribution, but no compensation/indemnity for tax benefit utilized
within original combined return

PGG and BWXT participate in a federal combined filing for a tax period that
begins prior to the distribution date. The group reports $200m of net
consolidated taxable income, no credits, and a tax liability of $70m ($200m *
35%). The $300m of net consolidated taxable income is composed of (i) $300m of
net taxable

 

36



--------------------------------------------------------------------------------

income attributable to members of the BWXT group and (ii) a $100m net operating
loss is attributable to members of the PGG group. Pursuant to Appendix A Section
I.C, the $70m of tax liability is attributable entirely to the BWXT group and
BWXT is not required to compensate PGG for the utilization of the $100m net
operating loss.

Example 7 – No compensation/indemnity for tax benefit utilized within original
combined return (State NOL Carry-forwards)

PGG and BWXT participate in a combined state filing for a tax period that begins
prior to the distribution date. The combined filing utilizes a NOL generated and
carried forward into the tax filing by the PGG group. Pursuant to Appendix A
Section I.C. the utilization of this NOL C/F that is applied to and against any
liability allocated to the BWXT group is not considered a tax benefit for which
BWXT must compensate PGG.

Example 8 – Potential compensation/indemnity for tax benefit utilized subsequent
to original combined filing (State NOL Carry-forwards)

Same facts as example 7, except an audit adjustment is made in a future year to
increase BWXT’s applicable tax liability for the combined year. This increase to
BWXT’s applicable tax liability increases the utilization of the NOL C/F and
therefore decreases the NOL C/F available to the PGG group post-distribution.
Pursuant to Appendix A Section III.B., this decrease to the PGG groups deferred
tax asset is a tax benefit for which BWXT must compensate PGG when and if a
resulting economic loss is realized by PGG.

Example 9 – Compensation/indemnity paid when economic benefit or detriment
realized or incurred (State NOL Carry-forwards)

In addition to the facts detailed out within examples 7 & 8 PGG filed an
original return in the tax year subsequent to the distribution date utilizing
the remaining NOL carried forward from the distribution tax year. Due to the
audit adjustment against BWXT’s tax liability described in example 8, PGG must
file an amended return reflecting this decrease in the available NOL carried
forward into and utilized within the post-distribution tax filing. PGG is
required to pay the taxing jurisdiction an additional $100,000 due to the loss
of available NOL C/F from the pre-distribution tax filing. Pursuant to Appendix
A Section III.B, BWXT is required to compensate PGG within 30 days of PGG making
the associated payment to the taxing jurisdiction. However, pursuant to
Appendix A Section IV.A., BWXT is only required to compensate PGG $65,000
($100,000 * 65%) for the net economic impact (i.e., net of federal benefit).

Example 10 – Compensation/indemnity paid when economic benefit or detriment
realized or incurred (loss of refund)

PGG and BWXT participate in a combined tax return for a pre-distribution tax
period, and each pays its allocable share of the tax shown as due thereon. After
the distribution, audit adjustments are made that increase the taxable income
allocable to BWXT and decreases the taxable income allocable to PGG. The PGG
decreases offset the BWXT increases. Without the BWXT increases, PGG would have
been entitled to receive a refund. (See Appendix A Section III.C.(a) and Ex. 4
above.) Pursuant to Appendix A Section III.B., BWXT must compensate PGG for the
loss of its refund.

 

37



--------------------------------------------------------------------------------

Example 11 – Compensation/indemnity paid when economic benefit or detriment
realized or incurred (tax benefits received by one party from increases in tax
payable of the other party)

PGG and BWXT participate in a federal combined filing for a tax period that
begins prior to the distribution date. As part of this filing, BWXT transfers IP
to PGG in a taxable transaction valued at $10m. Subsequent to the distribution
year, the IRS audits the combined return and determines the value of the IP to
be $30m. Pursuant to Section Appendix A, Section III.A.(d), the adjustment is
attributable to BWXT and therefore BWXT would be responsible for the additional
tax of $7m ($30m-$10m * 35%). However, this increase to the IP valuation also
increases the amortizable basis of the IP in the hands of PGG, for which PGG
will receive future deductions or benefits (i.e., in the form of amortization).
Pursuant to Appendix A, Section IV.A., PGG must provide compensation to BWXT
when these future benefits are actually realized. Since the realization of the
tax benefits by PGG will occur over a 15 year period (i.e., the IRS amortization
period), the two parties may wish to agree on a settlement amount at the time of
the IRS audit adjustment to eliminate the need for multiple indemnity payments
over a significant time period.

 

38